                IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                            GAINESVILLE DIVISION

SHANE COREY GRIFFIN,

               Petitioner,

v.                                            Case No. 1:16cv32-MW/GRJ

SECRETARY, DEPARTMENT
OF CORRECTIONS,

            Respondent.
_________________________/

               ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 27, and has also reviewed de novo Petitioner’s objections to the report

and recommendation, ECF No. 28. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Petitioner’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “The petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254, ECF No. 11, is DENIED. A Certificate of Appealability is

DENIED.” The Clerk shall close the file.

       SO ORDERED on March 5, 2019.


                                              s/ MARK E. WALKER
                                              Chief United States District Judge
